Citation Nr: 0533391	
Decision Date: 12/09/05    Archive Date: 12/30/05

DOCKET NO.  02-10 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran had active service from August 1973 to April 
1975. 

This case comes before the Board of Veterans Appeals (Board) 
on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

The veteran presented testimony at a VA Central Office 
hearing, chaired by the undersigned Veterans Law Judge in 
January 2003.  A transcript of the hearing is associated with 
the veteran's claims folder.

In November 2003, the Board remanded this issue for further 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.


FINDING OF FACT

The veteran does not have post-traumatic stress disorder due 
to a combat stressor or a corroborated stressor.  

CONCLUSION OF LAW

The criteria required for service connection of post-
traumatic stress disorder are not met.  38 U.S.C.A. §§ 1110, 
1154 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for post-traumatic 
stress disorder (PTSD).  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that lack of such pre-AOJ-decision notice was not prejudicial 
to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by 
the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 
401, 116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")."  Id. at 
121.  

The notice required by the VCAA and the implementing 
regulation, to include notice that the veteran should provide 
any pertinent evidence in his possession, was provided in a 
March 2004 letter from the originating agency to the veteran 
and his representative.  The Board notes that, even though 
the letter requested a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is cognizant that 38 C.F.R. § 3.304(f) was amended 
March 7, 2002.  See 67 Fed. Reg. 10330-10332 (March 7, 2002) 
(now codified at 38 C.F.R.§ 3.304(f) (2005)).  The Board 
notes that the provisions of 38 C.F.R. § 3.304(f) mirror 
those provisions of VA's Adjudication Procedural Manual, M21- 
1, Part III, 5.14(d) regarding substantiating personal 
assault claims.  The M21-1 Part III, 5.14(d) lists the same 
alternative sources of evidence as are listed at 38 C.F.R. § 
3.304(f)(3).  The amended regulation requires that VA not 
deny PTSD claims based on personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records may help prove the stressor 
occurred.  The record reflects that the veteran was notified 
in the March 2004 letter of what type of evidence other than 
service records could be used to corroborate his assertion 
that an in-service stressor of a personal assault in a claim 
for service connection for PTSD.

For the foregoing reasons, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit such information and evidence.

The Board also notes that the veteran has been afforded 
appropriate VA examinations; his service personnel and 
service medical records are of record; pertinent VA medical 
records were obtained; and the veteran's Social Security 
Administration (SSA) records and disability determination 
were obtained.  Neither the veteran nor his representative 
has identified any outstanding evidence, to include medical 
records and alternative source information, that could be 
obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in June 
2005.  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2005).

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f).

Analysis

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must contain a current medical diagnosis of PTSD, 
medical evidence of a nexus between his PTSD and the claimed 
in-service stressor, and credible supporting evidence that 
the claimed in-service stressor actually occurred.

The Board acknowledges that the veteran has a diagnosis of 
PTSD, and that this diagnosis has been medically attributed 
to an in-service personal assault.  After carefully 
considering the evidence of record in light of the above 
criteria, the Board finds that the credible and probative 
evidence of record does not support the veteran's account of 
an in-service personal assault.  

In a statement received in February 2001, shortly after he 
filed his claim, and in later submissions to VA and reports 
to medical personnel, the veteran described his stressor as 
follows.  While in boot camp, during an inspection, the 
sergeant noticed a problem with something in the veteran's 
locker.  This resulted in the veteran's entire unit being 
confined to base over the weekend.  After the veteran went to 
sleep that night, he was attacked by a group of his fellow 
servicemen [approximately 30], and was kicked and beaten to 
the extent that he lost consciousness.  He was threatened 
with death if he reported the incident.  

The Board has reviewed the veteran's service medical and 
personnel records, but can find no reference to the alleged 
incident.  The veteran has stated that he told no one of the 
assault, in fear of reprisal.  He did not seek medical 
treatment for his injuries, he did not file an official 
report of the incident, and he did not discuss it with anyone 
afterwards.

The veteran submitted a letter from a fellow serviceman, 
J.F., who attended boot camp with the veteran.  J.F. stated 
that he believed the veteran's account of what happened, and 
it was consistent with his own experiences.  However, while 
the Board does not doubt J.F.'s sincerity, or indeed his 
credibility, it does not consider his statement as competent 
lay evidence of what occurred in service for the following 
reasons.  The letter was written in April 2001, 28 years 
after the alleged incident occurred, and shortly after the 
veteran filed his claim; and J.F. stated that he had already 
been discharged over a separate matter at the time the 
alleged assault occurred, and was therefore not a witness to 
the event.  Most significant in the Board's view, J.F. stated 
that he first heard of the incident in a recent conversation 
with the veteran.  While J.F. is competent to testify as to 
what the veteran recently told him, J.F. is not competent to 
offer lay testimony as to an in-service event that he did not 
witness, and that he did not hear about until after the 
veteran filed his claim.

J.F.'s account fits a pattern in the evidence with respect to 
the alleged personal assault.  While J.F. has known the 
veteran since before the assault allegedly occurred, he only 
found out about it recently.  There is essentially no record 
of or reference to such an assault anywhere in the evidence 
prior to the veteran's psychiatric hospitalization in 1999.  
There is no reference to the event in any official service 
record.  The veteran has not identified any person to whom he 
confided at the time of the incident or submitted any letters 
or other documents recorded at that time that substantiate 
his account.  

According to the service medical records, the veteran was 
treated for drug abuse during service and was provided a 
psychiatric evaluation.  He did not mention to the examiner 
anything about the alleged incident.  He does not contend 
otherwise, but has stated that he was afraid to report the 
incident for fear of reprisal by his fellow servicemen.  
However, the veteran filed a service connection claim for 
hearing loss shortly after he left the service and was no 
longer in proximity to those who supposedly assaulted him.  
He did not mention any physical or psychological problems 
stemming from the alleged attack at that time.  He also filed 
subsequent claims to reopen the hearing loss claim in July 
1982, May 1993, and August 1993, and filed a claim for 
service connection for a back disorder in September 1982, but 
did not mention any other disabilities or injuries in 
service.  At his hearing he stated that he received injuries 
to his testicles and abdominal area from the alleged assault, 
which later required surgery to repair; yet these issues were 
not raised at the time he filed his first claim in 1976 or 
thereafter until November 2000.  See Shaw v. Principi, 3 Vet. 
App. 365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].

Moreover, the veteran was extensively evaluated for a back 
disorder in 1982, but he did not mention to his health care 
providers the alleged in-service attack or any physical or 
psychological problems stemming therefrom.  The veteran was 
hospitalized for alcohol detoxification in August 1982.  
However, while the report mentions his military service, 
there is no reference to any assault during service.  

The first reference to the alleged in-service attack does not 
appear until a March 1999 psychiatric examination, more than 
25 years after the incident is said to have occurred.  
Indeed, the veteran was hospitalized in February 1999 for 
psychiatric evaluation, and the examination reports of that 
admission do not mention his account of being assaulted in 
service.  His diagnoses from that admission include major 
depression with possible psychosis and cannabinoid abuse.  
The veteran was referred for further evaluation in March 
1999, and it was only then that he reported being assaulted 
in the service.  It is notable, however, that the veteran's 
initial account, given in March 1999, is different than the 
account he has provided to VA and health care providers in 
more recent evaluations.  In the March 1999 examination 
report, the veteran stated that he was abused by his drill 
instructors, and that he participated in abuse on another 
serviceman.  In his more recent accounts, as set out above, 
he maintains that he was attacked by his fellow servicemen.  

The veteran's account has remained consistent since he filed 
his claim.  However, for the Board to accept the veteran's 
current account as true, it would have to accept that the 
veteran was attacked and beaten by approximately 30 
servicemen, yet he cannot identify any of them by name, and 
he cannot identify any witness to the event or anyone who 
heard about the incident at the time.  The Board would also 
have to accept that the veteran lost consciousness during the 
incident and received physical injuries and bruises, yet the 
incident went completely unreported and the veteran was not 
treated for any of the injuries.  Finally, the Board would 
have to accept that, after suffering such an attack, he did 
not mention it to any health care provider or to VA for the 
following 25 years, even though he underwent a psychiatric 
evaluation two years after the incident allegedly occurred.  
The Board finds that the veteran's account is not credible, 
and does not accept it as true.

Service medical records show that the veteran was given a 
psychiatric evaluation in February 1975.  The history 
reported was that the veteran joined the service because of a 
quarrel with his girlfriend.  It was noted that he had not 
adjusted well, he became homesick, and he began smoking 
marijuana to avoid thinking of his problems.  He was in the 
Social Actions Drug Program but made no progress and the 
recommendation was made to his commander for separation.  The 
diagnosis was immature personality disorder, chronic, 
moderate.  There was found to be no evidence of mental 
defects, emotional illness or psychiatric disorder.  

While the veteran's in-service psychiatric evaluation is 
itself a significant event that was noted in service, the 
diagnosis was a personality disorder.  The evidence does not 
indicate that his psychiatric treatment or other actions 
noted in service resulted from or had any relation to an 
alleged personal assault, or had any relationship to a 
current diagnosis other than PTSD.  

While the in-service psychiatric evaluation does not itself 
provide a basis to grant service connection, it must be 
considered in the Board's examination of the veteran's 
account of his stressor.  As noted above, in personal assault 
cases, more particularized requirements are established 
regarding the development of alternative sources of 
information.  Also significant in this regard, the veteran's 
mother has submitted a letter that generally attests to her 
observation of a change in the veteran's attitude and 
demeanor upon his return from service.  She stated that 
things were going well until he came home on furlough and 
didn't want to return.  She later received a letter from the 
veteran's commander stating that he was having a difficult 
time.  He also stopped calling home as often or writing.  She 
stated that he has been a different person since got out of 
the military.  

While the account of the veteran's mother does indicate that 
the veteran's attitude changed during his military service, 
it does not directly corroborate the events alleged by the 
veteran.  The letter was written in January 2000.  The 
veteran's mother did not describe having any personal 
knowledge of the events alleged by the veteran to have 
occurred in service, or having witnessed bruises or physical 
injuries on the veteran, or having heard at the time from any 
witnesses to the event.  Indeed, she did not mention the 
alleged event in her letter.  

The veteran's wife also submitted a submitted a letter in 
February 2001.  She stated that she first met the veteran in 
1988.  During the time she knew the veteran, she stated that 
he would start crying about the way he had been treated in 
service.  She also testified at the veteran's January 2003 
hearing, stating that the veteran still has nightmares about 
the service and blames his father for signing him up.  

While such statements do not offer contemporaneous 
corroboration of the veteran's account, VA regulations 
provide that VA may submit such evidence to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  In 
its November 2003 remand, the Board did just that.  The 
veteran was afforded a VA psychological examination in April 
2005.  However, the examiner's opinion was essentially 
inconclusive on this point.  He noted that the veteran's drug 
and alcohol abuse problems began post trauma in the military, 
but he found that it was difficult to specify how directly 
the substance abuse is secondary to the trauma.  His 
conclusion was that there is at least a likelihood of a 
causal relationship, but he noted that the veteran has had 
other symptoms of anxiety and depressive disorders as well as 
a personality disorder and again noted that it was difficult 
to directly say how causal the trauma is to these symptoms.  

While the examiner did not exclude the possibility that the 
change in the veteran's behavior denoted by his substance 
abuse and other factors was a result of a trauma during 
service, his opinion is essentially inconclusive.  His 
opinion with respect to a causal relationship naturally 
includes the corollary, that there may not be a relationship, 
and he does not specify where he believes the veteran's case 
falls in that continuum.  Medical evidence which merely 
indicates that the particular disorder "may or may not" be 
related, is too speculative in nature to establish the 
presence of said disorder or the relationship thereto.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The Board is most persuaded by the contemporaneous evidence 
recorded at the time of service, which is negative as to any 
reference to an assault or resulting injuries, and which 
shows that the veteran was diagnosed with a personality 
disorder and drug abuse, with no reference to any other 
factors.  

It appears that all of the evidence with respect to the 
alleged in-service assault is tied directly to the veteran's 
recent statements.  However, the Board does not attribute any 
probative value to those statements for the reasons already 
discussed.  Not only may the veteran's memory be dimmed with 
time, but self interest may play a role in the more recent 
statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [interest may affect the credibility of testimony]; 
cf. Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, the Board notes that the veteran was examined by 
a VA psychologist in September 2001.  Her conclusion was that 
the testing she conducted was considered to be invalid and 
uninterpretable due to an over reporting of symptomatology.  
She noted that there was no indication in the records as to 
the veracity of the veteran's report of the traumatic event; 
and she stated that the veteran is experiencing significant 
psychological distress with symptoms of depression, anxiety, 
dysfunctional personality traits, and there was some concern 
that he was under the influence of psychoactive substances at 
the time of the interview.  She found that the clinical 
picture suggested some concern as to the reliability of the 
veteran's report.  The validity scale scores on certain 
diagnostic tests were strongly suggestive of an invalid 
profile, possibly with an attempt to exaggerate or create an 
impression of severe psychological stress.  She concluded 
that there was such a strong over reporting of symptomatology 
that the clinical scales could not be interpreted reliably.  

Indeed, the April 2005 examiner also noted that the veteran's 
atypical response scale was extremely high, indicating either 
extreme distress or psychotic thinking, a general over-
endorsement response, or an attempt to appear especially 
disturbed or dysfunctional.  He found that there was a 
tendency to magnify or exaggerate symptoms, and he stated 
that this is not uncommon in individuals applying for 
compensation. 

The Board again points out that the veteran's own post-
service testimony and statements are inconsistent, and that 
the veteran's most recent version of events does not match 
his initial report in March 1999.  Based on the overall 
pattern of inconsistency in testimony, and the medical 
evidence of attempts to exaggerate his symptoms, the Board 
finds that the veteran's statements with respect to what 
happened in service are neither credible nor probative.

The Board has considered the places, types and circumstances 
of the veteran's service as documented by his personnel and 
service medical records, as well as all pertinent medical and 
lay evidence in the adjudication of this appeal.  The fact 
remains, however, that because the veteran's alleged in-
service stressor is not combat related, credible evidence 
other than the veteran's own assertions is needed to 
corroborate the occurrence of the claimed stressful 
experiences.  Simply stated, the evidence convincingly shows 
that the veteran's account of his in-service stressors 
appears nowhere in the record prior to 1999, a date which 
roughly corresponds to his service connection claim.  

Under these circumstances, the Board must conclude that 
service connection is not in order for PTSD.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


